Wells, J.
The petitioner seeks to enforce a right derived solely from the statute. He cannot acquire or maintain his lien otherwise than by compliance with the provisions of the statute. That requires that in filing his statement for record he should give not only “ a description of the property intended to be covered by the lien, sufficiently accurate for identification,” but also the name of the owner, if known.
We are of opinion that the judge erred in ruling that it was more important that the premises should be accurately described, than that the name of the owner should be given accurately. It is by the name of the owner only that the index to the records can be made, so as to guide in the examination for incumbrances upon the owner’s title. The statute makes no such distinction, It relieves the claimant from the necessity of stating the true name of the owner, only when it is not known to him; thus pm tiding for cases where some intermediate party employs workmen *397or purchases materials, without disclosing the name of the owner by whose authority he acts.
In the present case, the petitioner was employed directly by the owner of the land. It is not claimed that the name of the owner was not known to him. By mistake he failed to give the true name in the statement which he filed in order to secure a lien. He did not comply with the statute, and therefore gained no lien.
As the proceedings cannot be maintained for this reason, it is unnecessary to consider the other question, whether work, in excavating the ground for a cellar, is performed in the erection of a building or structure.

New trial granted.